Citation Nr: 1805858	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  12-30 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel



INTRODUCTION

The Veteran had active duty service from May 1962 to May 1966 and from September 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board remanded the claim for further development in March 2016.  That development was completed, and the case was returned to the Board for appellate review.

Thereafter, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA).  Because the Board is granting the benefit sought on appeal in full, there is no prejudice to the Veteran in proceeding with adjudication of the claim at this time, i.e., without first sending a copy of the opinion to the Veteran and his representative to allow them a 60-day period to submit responsive evidence or argument. See 38 C.F.R. §§ 20.901, 20.903 (2017).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).
 

FINDING OF FACT

The Veteran's current heart disorder, diagnosed as aortic stenosis, is aggravated by his service-connected diabetes mellitus.

CONCLUSION OF LAW

A heart disorder, diagnosed as aortic stenosis, is proximately due to or the result of the Veteran's service-connected diabetes mellitus.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a heart disorder.  In fact, in a March 1970 dental patient history report, the Veteran denied having ever been treated for a heart condition.  His heart and vascular system were also found to be normal at his May 1966 and September 1970 separation examinations, and on both occasions, he denied having a medical history of palpitation or pounding heart; pain or pressure in the chest; and, shortness of breath.

The Veteran was afforded a VA examination in October 2010 at which time it was determined that he did not have ischemic heart disease.  Rather, he had had an aortic valve replacement in March 2010 that was not a manifestation of ischemic heart disease.  The examiner noted that a January 2010 angiogram, performed within three months of the valve replacement surgery, did not show significant coronary obstruction. 

During a December 2010 VA evaluation, a VA physician stated that the medical record was viewed (although he did not have the claims file) and that the Veteran had an aortic valve replacement for aortic stenosis.  He concluded that there "is no possible way that this [heart condition] was due to or aggravated by diabetes.  Diabetes does not affect heart valves."

In a December 2010 medical opinion, the VA examiner opined that the Veteran's aortic stenosis was not related to his diabetes mellitus.  In support of that opinion the examiner stated that diabetes mellitus does not affect a person's heart valves.

The Veteran submitted a statement from his VA primary care physician, G.S., M.D., in November 2012 indicating that "[i]t is possible that [the Veteran's] aortic disease was made worse by his diabetes (for which he is service connected)."  The physician referenced a March 2003 Cleveland Clinic Journal of Medicine article submitted by the Veteran entitled "Calcific aortic stenosis:  Another face of atherosclerosis?"  Dr. G.S. submitted a second statement dated in June 2013 indicating that "[i]t is likely that [the Veteran's] aortic disease was made worse by his diabetes (for which he is service connected)."  The physician again referenced the 2003 article.  

The Board requested a VHA medical opinion in October 2015, but in December 2015, a VA physician indicated that he was unable to provide such an opinion because he needed a copy of any echocardiogram reports done prior to the aortic valve replacement as well as a copy of the operative report for the aortic valve replacement.  The Board subsequently remanded the case to obtain such records.

The Board then requested another VHA opinion, which was obtained in December 2017.  In that opinion, the VHA examiner found that there was no evidence of ischemic heart disease, but that the Veteran did have aortic stenosis.  He remarked that the cause of aortic stenosis is not completely understood.  He also explained that, while it was unclear that diabetes could cause aortic stenosis, evidence did support the presence of diabetes as being an accelerator of aortic stenosis progression.  As such, the VHA examiner opined that it was more likely than not that the Veteran's service-connected diabetes was an aggravating factor of his aortic stenosis and heart failure.

The Board finds that, after weighing the evidence, the 2017 VHA opinion is the most probative medical opinion of record.  While the December 2010 VA examiner did not find that the Veteran's aortic stenosis was caused by his diabetes mellitus, he did not offer an opinion as to aggravation.  The VHA examiner, on the other hand, considered whether the diabetes mellitus was an aggravating factor of the Veteran's aortic stenosis.  Thus, in light of the positive medical opinions in this case, the Board finds that the Veteran's aortic stenosis is secondary to his service-connected diabetes mellitus.  Accordingly, service connection is warranted for aortic stenosis.


ORDER

Service connection for aortic stenosis is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


